Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 1 of 69 PageID #:312




                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
     Plaintiff,                              )
                                             )   No. 18 CR 216
      v.                                     )
                                             )   Honorable Charles R. Norgle
BEN BAKER,                                   )
     Defendant.                              )

                         EXHIBITS A-Q TO
              BEN BAKER’S SENTENCING MEMORANDUM

                                                                          Page
Clarissa Glenn “Baker” Letter (partner)                      Exhibit A    4

Joshua Tepfer Letter (attorney and friend)                   Exhibit B    7

Jason Lofgren Letters (employer)                             Exhibit C    12

Megan Dunn Letter (employer)                                 Exhibit D    15

Clarence Glenn Letter                                        Exhibit E    17

Roger and Javette Baker Letter                               Exhibit F    19

Lamonica Lee Letter                                          Exhibit G    21

Carol Baker Letter                                           Exhibit H    23

Denisia Bell Letter                                          Exhibit I    25

Gale Miller Anderson Letter                                  Exhibit J    27

Marva Baker Letter                                           Exhibit K    30

Jasmine Cheers Letter                                        Exhibit L    32

IDOC Letter                                                  Exhibit M    34

IDOC Certificate                                             Exhibit N    36

Illinois Court of Claims Order (Dec. 13, 2018)               Exhibit O    38

CL Report of Oct. 17, 2005 Meeting                           Exhibit P    42
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 2 of 69 PageID #:312




                                                                       Page
Jennifer Gonnerman, How One Woman’s                       Exhibit Q    45
Fight to Save Her Family Helped Lead to a
Mass Exoneration, NEW YORKER (May 28, 2018)




Dated:       October 18, 2019                Respectfully submitted,



                                             s/ Molly Armour
                                             MOLLY ARMOUR
                                             Attorney for Ben Baker

Law Office of Molly Armour
4050 N. Lincoln Avenue
Chicago, IL 60618
(773) 746-4849
armourdefender@gmail.com
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 3 of 69 PageID #:312




            Exhibit A
   Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 4 of 69 PageID #:312



Judge Charles R. Norgle
U.S District Court for the Northern District of Illinois
219 South Dearborn
Chicago, Illinois 60604



Dear Judge Norgle,

My name is Clarissa Glenn Baker, I am a mom, partner, Christian, and a supporter. I am writing on my
own behalf to inform you about Ben Baker, who is my partner in life, my confidant, the father of my three
children, my husband, and basically my life for the last 28 years. We grew up together and we learned
how to be parents together, we’ve had some trials and tribulations but through it all we are still standing
strong.

Ben is the ying to my yang when I am serious he brings the humor. When I am uncertain he brings
certainty and not just for me but for the family as well. When there is a family gathering the first question
anyone asks will Ben be there? That is a testament to who Ben is. Everyone wants to be around him. His
positive energy and wit brings laughter and good times to all.

In 2006, Ben was wrongfully convicted and went to prison. This was one of the worst periods of my life.
I lost my soul mate, my spouse and most importantly the father to our kids. I have suffered from
depression, anxiety and loneliness.

Ben was released from prison after serving ten years. Ten years away from family, missing not only
family but our own children’s graduation, ten years of birthdays, ten years of not just his life but all the
lives that were impacted by this wrongful conviction. Not having Ben home has been such a dark place in
my life. I didn't have his touch or kind eyes to look at me and say it will be ok. I was also convicted of a
crime I never committed and due to this horrible circumstance I lost employment, my home,
transportation, and overall life. Sitting here writing this letter was very emotional remembering the
darkness I endured while Ben was taken away. It was a huge loss without having my heart by my side.

On January 2016, Ben was released from prison. This was not an easy new start to life. It was so difficult
to start fresh, his family was in disarray, his children were adults, his personal life was in shambles, and
his mother’s health has declined.

After many prayers things began to look up for us. In February 2016, Ben was awarded not one but two
certificates of innocence for his wrongful convictions. However, Ben could not get a job. Without
employment our boys did the best they could to support us financially. Ben applied to numerous jobs to
no avail, even with certificates of innocence in hand. I knew firsthand the challenges that he would face as
I went through similar situations in finding employment due to my wrongful conviction as well. To have
your children taking the financial responsibility of the household is a very humbling experience. However
we remained hopeful that this burden would soon be lifted from our shoulders.




                                                                                                           1
   Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 5 of 69 PageID #:312



In April 2017 Ben and I joined Apostolic church where our faith helped guide us both to a better
understanding towards one another and knowing that we could not overcome these challenges without
one another. In summer 2017 Ben was finally awarded compensation for his wrongful conviction. Ben
kept working to find a job. We both were truly grateful when Ben was able to become employed by ADE
Inc. in November of 2017. After I was exonerated, I was finally able to obtain employment at Dental
Dreams in Chicago as a receptionist. I have been here for a year and a half.

I was shocked, disappointed and scared when Ben was arrested in this case in April 2018. While at the
time I had no idea about his actions, I understood that he wanted to support his family while doors were
closing on us. I know it was a terrible decision, but all we can do is pick up and move forward together.

Unfortunately in July 2018, Ben unexpectedly lost his uncle John Lee Baker who left behind 6 kids and
many grandkids, and great grandkids. Ben stepped up and took on much of the expenses for the service.
And still to this day his uncle’s kids and grandkids call, visit, and attend family gatherings. Five months
later Ben received another blow where he lost an aunt Vivian Baker in December 2018. This was another
unexpected loss not just to Ben family but also to the community. Ben knew he wanted to lay his aunt to
rest and took care of the entire cost of the services. This speaks volumes of how much Ben loves his
family, and supports them even during death.

Having the loss of two important older family members Ben was determined to keep his family close. He
came up with the idea of having monthly family events, even if it's just a meal, free events in the park, or
visiting loved ones that are out of town or in town. Thankfully, with the Courts permission for movement
he was able to accomplish one of his most important goals - keeping family together.

Raising three sons for ten years alone was challenging, I did the best I could, I made sure that they all
graduated from highschool and were upstanding citizens in society. I am a witness that boys need a father
in their life. When Ben returned to our family, I could see our sons stand a little taller, they began to talk
a little more, they went to their father for everything. It made me sad and proud at the same time as I
know that they missed him and need their dad. Ben was able to get our oldest son to attend truck driving
school to obtain his CDLs. Ben was able to get our middle son to finish his college education and obtain
his undergraduate degree. Ben was able to get our youngest son to follow his dream of working with
animals and he now an entrepreneur where he uses his skills as a dog groomer.

Ben set out on a new journey of his own, which was to obtain his CDL. And in 2019 he did just that. We
have discussed owning our own trucks and possibly a trucking company. Because of the belief that the
family has in him our oldest son will also obtain his CDL in November 2019, and his oldest sister and
husband will be attending truck driving classes in the near future. Your honor permitted him to obtain
employment with System Transport Trucking. But after a few months he decided that he would rather be
home with his family than on the road alone. Thankfully ADE still had open arms for him - so he decided
to go back. In the future, Ben hopes to continue truck driving and start his business so that he can better
provide for his family financially and be able to give employment for those in need.




                                                                                                             2
   Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 6 of 69 PageID #:312



Ben and I discussed being more active in our new twin grandkids lives, we discussed our dream home,
moving out of town, we spoke of getting remarried, and continue to keep our family close. After so much
struggle, it is amazing to finally see things are on the right track.

So your Honor as you see this is why I am pleading with you to allow him to continue to grow, and be
supportive. We have lost so much and now rebuilding so much. I don't want to avoid why we are here
today which is that Ben made a huge mistake. But, I know Ben is definitely much bigger than those
choices he made. On behalf of my children and myself please allow him to continue on our journey.

Thank you for taking the time to read my letter.

Sincerely,




Clarissa Glenn

Clarissaglenn123@gmail.com

708-970-4051




                                                                                                       3
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 7 of 69 PageID #:312




            Exhibit B
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 8 of 69 PageID #:312
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 9 of 69 PageID #:312
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 10 of 69 PageID #:312
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 11 of 69 PageID #:312
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 12 of 69 PageID #:312




             Exhibit C
   Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 13 of 69 PageID #:312


  ,~ : ~ ADE~               INC.
Packaging For What's Fragile in Your World




Honorable Court:

I'm writing this letter on Ben Baker's behalf to inform the court that Ben has been, and I hope continues
to be, an outstanding employee for ADE, Inc., a family owned packaging manufacturer located on the
southside of Chicago.

Ben started work for us on November 30, 2017 and is still employed to this day. Ben has been an
exemplary employee from the start learning new machines and producti9n positions that are crucial to
our success. For instance, Ben is one of only two line employees capable of operating our Base Machine
which is a two-man job, thus we already have an immediate concern with regard to our ability to
produce product if Ben is unable to continue on with us.

I can personally attest to Ben'~ outstanding work ethic as I have worked alongside him on the plant
floor. Back in December of 2017, almost'immediately after Ben was hired, we were running six, and
even seven days a week as we were extremely short staffed and orders were backed up. We were so
busy that it was an all hands-on-deck situation and the office staff was needed and required to work in
the plant. Ben and I worked together on our window-patcher machine. After working seventeen
straight days, most of which were twelve-hour shifts, there was no deterioration in the quality of Ben's
work or any type of bad attitude displayed at hav~ng to work for sO llong. He truly was a pleasure to
work with.

One last side note on Ben's character was when the entire company was invited to a celebratory dinner
for our Operations Manager's fiftieth birthday. Ben never had an alcoholic drink that night at the
restaurant. I don't know if Ben does or does not drink but he had the control and wherewithal that
night to be nothing but a perfectly pleasant guest.

I not only would welcome Ben back to ADE to continue his employment but I am truly hoping that he
can return as soon as possible.

Finally, I've gone through Ben's personnel file and he has no documented disciplinary actions nor has he
been late to work even once during his time of employment with us.

I very respectfully ask the court, if at all possible, to let Ben return to his life and continue on with ADE,
we do truly miss him.




ADE, Inc.
1430 East 130th Street
Chicago, IL 60633
773-646-3400, Ext. 246
       Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 14 of 69 PageID #:312



                                 ;T!;Rq::]"J   ADE~               INe.
                               Packaging For What's Fragile in Your World




    To Whom It May Concern:

    I'm writing this letter on Ben Baker's behalf to inform the court that Ben has been, and I hope continues
    to be, an outstanding employee for ADE, Inc., a family owned packaging manufacturer located on the
    southside of Chicago.

    Ben started work for us on November 30, 2017 and is still employed to this day. Ben has been an
    exemplary employee from the start learning new machines and production positions that are crucial to
    our success. For instance, Ben is one of only two line employees capable of operating our Base Machine
    which is a two-man job, thus we already have an immediate concern with regard to our ability to
    produce product if Ben is unable to continue on with us.

    I can personally attest to Ben's outstanding work ethic as I have as I have now observed him for over a
    year. He continues to be an exemplary employee, whom his co-workers look up to. This is further
    proved in that Ben has no documented disciplinary actions. I can definitely state that not only is Ben's
    work outstanding but his calm, well-mannered and intelligent disposition positively effects those he
    works with - making for a better environment for all. As we are a small shop to have an employee like
    Ben is very much a service and benefit to ADE, Inc.




           nt
    ADE, Inc.
    1430 East Both Street
    Chicago, Il60633
    773-646-3400, Ext. 246




vOOO/GOOO·
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 15 of 69 PageID #:312




            Exhibit D
        Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 16 of 69 PageID #:312




     _ADE~ INC.
     Packaging Fo,Wh.t'$ Fragil. in Vou, World



     January 11, 2019



     To Whom It May Concern:

     I'm writing this letter in reference to an ADE, Inc. employee Ben Baker.

     Ben started work for ADE, Inc. on November 30, 2017 and remains a valued employee to this day.

     I am continually impressed with Beni~ work ethic, willingness to learn, and dedication to producing
     exceptional work since ever since the day he started.

     I have never had an attendance, behavioral or performance issue with Ben, and beyond that he is willing
     to work overtime whenever it is asked of him. He is a friendly and up beat coworker, always willing to
     help regardless of the job.

     Due to Ben's exemplary performance, we have been able to cross train him on all of our production
     lines. Sen's knowledge of all lines allows us to schedule him at any workstation needed, significantly
     Increasing his value as an employee. Ben is currently one of two employees that can run a machine that
     requires 2 people to operate. Without Ben, this product line would be in jeopardy.

     ADE Is a small, family owned business. Our people are our most Important asset. We have a small team
     that gets a lot done. It wasn't easy but we have built a tebm that works together exceptionally. To
     remove an employee, especially Ben, from that team would have a great impact on our ability to
     produce, but also on morale. Ben is family to us, and we would miss him more than I'm able to express
     if he were no longer working at ADE.

     I look forward to working with Ben for many years to come and I hope I have the opportunity to do so.


  /~espeetfI,JIIY,             (\

     VIAJJ~~
     ~:g~t9Punn
     Executive Vice President
     ADE, Inc.
     1430 East Both Street
     Chicago, IL 60633
     773-321-2714




vOOO/8000·
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 17 of 69 PageID #:312




             Exhibit E
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 18 of 69 PageID #:312
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 19 of 69 PageID #:312




             Exhibit F
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 20 of 69 PageID #:312
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 21 of 69 PageID #:312




            Exhibit G
  Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 22 of 69 PageID #:312




Dear Honorable Judge Charles R. Norgle,

I am Lamonica Lee, Ben’s niece. I am writing the court on Ben’s behalf to let you all know how
much Ben is needed to be home with his family. My uncle is a wonderful god father, father
figure, and uncle to my two children. My children lost their father to gun violence back in July of
2017 and my uncle stepped up and have been there since day one. He has watched the kids for
me when I needed a babysitter (when schools are closed) he had pep talks with my kids (when
my kids are missing their father). Judge I know my uncle has broken the law and a decision has
to be made. I am asking that you please keep my uncle in arms reach so that my kids can
continue to have a father figure in their life.

Sincerely,
Lamonica Lee
Lamonica.lee@yahoo.com
480-868-1742
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 23 of 69 PageID #:312




            Exhibit H
  Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 24 of 69 PageID #:312




Dear your Honor Charles R. Norgle,

I am writing this letter to let you know that my cousin Ben is a great guy and

sometimes people do the wrong thing for the right reason. Ben is the glue that holds

our family together. Since Ben has been home, he has repaired our broken family.

Ben has supported my daughters in all their extra-curricular activities; he has taken

all three of them to get their licenses, he took them on outings and all the

in person support ended when he was put on home confinement, however, he

finds time to call and check up on them because they are fatherless. Ben is the

reason why our family started back having our family reunion and I feel it in my

heart if he gets locked back up our family reunion will end again. There were only

a handful of males born into our family and Ben being one of the oldest since my

Uncle Lee death, has inspired the majority of our family members to go back to school

for their certifications or degrees. I know Ben has learned his lesson and he only

wants to do things the right way, so you honor, I am asking you to have leniency

on him for the sake of our family.

Best Regards,

Carol Baker

312-388-6471

Cbaker39@att.net
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 25 of 69 PageID #:312




               Exhibit I
  Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 26 of 69 PageID #:312



Dear Judge Norgle,

        My name is Denisia Bell and I am writing this letter on behalf of my cousin Ben Baker.
Ever since he came home Ben has been good to our whole family. Whenever I needed
something he was there. Ben took time out of his day to take me and my sisters to get our
driver's license. He is like the father of the family. When our family was dealing with the loss of
my Aunt Vee, Ben decided to pay for the funeral without asking for help from other family
members. He has brought nothing but laughter and joy to our family. It is very important to have
him home because he is the male backbone of the family. Ben has helped family members
solved their issues with each other and helping them to become close once again. We have
been planning more family outings such as bowling, going out to the movies and out to eat. Our
family is happier now that he’s home.

Sincerely,

Denisia Bell (312)765-3482
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 27 of 69 PageID #:312




               Exhibit J
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 28 of 69 PageID #:312
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 29 of 69 PageID #:312
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 30 of 69 PageID #:312




             Exhibit K
  Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 31 of 69 PageID #:312




Dear Judge Norgle,

   My name is Marva Baker I am writing on behalf of Ben Baker, my nephew. Ben is a large

help to our family. He is a huge help to my grandson Perrish Lewis who is 6 years of age.

Perrish is having a hard time coping with the loss of my sister and brother who passed about a

month apart. Because of Ben he has stepped in as a father figure and support figure to my

grandson. Ben has a role model to our younger generation of our family. He is an inspiration to

his elders by motivating us to stay strong, and letting us know we are not alone. He is the only

nephew who calls on a regular and visits as often as he can. He is my nephew and it would be a

great loss not having him around.



Sincerely,

Marva Baker

312-371-1465
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 32 of 69 PageID #:312




             Exhibit L
  Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 33 of 69 PageID #:312




      My uncle Benny is an amazing man. Even though he’s my uncle, I look at

him like a dad. He is such a blessing in my life. He was there at times when I was

really lost and confused. Some gave up on me but he didn’t. He was right there to

give me encouraging words, big hugs and to tell me to never give up, pick my head

up and keep going. He is very enthusiastic person who transmits his joy to all. He

is the one who keeps the family together. He makes everyone smile and laugh with

his big outstanding personality. My uncle Benny not only a role model to me but

also my two sons. When he is around the family know no matter what hardships

we face, we will get through them and everything will be okay.



                                                            -Jasmine Cheers
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 34 of 69 PageID #:312




           Exhibit M
                 Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 35 of 69 PageID #:312




                     l
                         Illinois
                                            -                                                                       Pat Quinn
                                                                                                                      Governor

                         Department of
                                                                                                                 S. A. Godinez
..                       Corrections                                                                                   Director

     Pinckneyville Correctional Center / 5835 State Route 154 / Pinckneyville, IL 62274-341 0 / Telephone: (618) 357-9722 / TDD: (800) 526-0844




                 February 6, 2015


                 Re: Ben Baker, B59639

                 To Whom It May Concern:

                 This letter is written on behalf of Ben Baker. The lllinois Department of Health has developed an
                 educational program titled Reach One - Teach One. The program was designed to inform
                 offenders and help them assimilate information on STDs, HIV/AIDS and Hepatitis. Mr. Baker has
                 completed all studies and has been certified by the Department of Health as a Peer Education
                 Presenter.

                 Mr. Baker has been involved with this program during his incarceration at Pinckneyville
                 Correctional Center. He has a very thorough knowledge and a true passion for the information and
                 portrays this in his presentation. He is very comfortable with the material and easily answers any
                 questions that arise.

                 Mr. Baker has also participated in facil itating the Fatherhood Program, Substance Abuse classes,
                 TRAC 1 program & monthly Hot Topic sessions.

                 Mr. Baker would be an asset in any forum that is designed to educate individuals on the risks
                 involved, as well as the prevention and treatment of these diseases.




                  v;     ~e.
                 Vicki Hub ard
                                     ,/2~ 1'./ 1
                 Correctional Counselor 11
                                                                           'Jill~~
                                                                               l   ~l(
                                                                          Tracey Laird
                                                                          Correctional Counselor II
                 Peer Educator Coordinator                                Peer Educator Coordinator
                 Pinckneyville Correctional Center                        Pinckneyville Correctional Center




                                                                                                         BAKER GLENN 22740
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 36 of 69 PageID #:312




            Exhibit N
                                           Certificate of Achieveme11t
                                                     This is to certify that        ~sO\     lo~°'
                                                      Ben Bake1·
                                                has satisfactorily con1pleted the
                                           REACH -ONE TEACH -ONE TRAINI NG
                                             conducted under the auspices of the
                                    IDPH AIDS SECTION & IDOC HEAJ_,TH SERVICES



                               th
                    August 6        2013
                                                                                    LaDa?'rH ale, IDOC Health Srrvices
                                                                                                                         Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 37 of 69 PageID #:312




BAKER GLENN 22692
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 38 of 69 PageID #:312




            Exhibit O
  Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 39 of 69 PageID #:312


                                                                                  FILED
                              IN THE COURT OF CLAIMS                       COURT OF CLAIMS
                              OF THE STATE OF ILLINOIS
                                                                               DEC 1 8 2018
Clarissa Glenn,                                   )
                                                                           Seore!.f!rY at S
                                                  )                   Ex·Oft/c/o Cia ,II C tati anu
                Claimant,                         )                                  fl\ ourt of Claims.
                                                  )
        vs.                                       )      No.    19 CC 0568
                                                  )
State of Illinois,                                )
                                                  )
                Respondent.                       )

                                          ORDER

      Clarissa Glenn is before the Court seeking recovery pursuant to 705 ILCS
505/8(c).

      Ms. Glenn received a certificate of innocence from the Circuit Court of Cook
County on September 27,2018.

       Ms. Glenn was found to be factually innocent of the charges for which she was
convicted on April 5, 2016. At that time, she petitioned for a certificate of innocence
under 735 ILCS 5/2-702. That statute provides in pertinent part:

        "In order to obtain a certificate of innocence the petitioner must prove by a
        preponderance of evidence that:

        (1)   the petitioner was convicted of one or more felonies by the State of Illinois
        and subsequently sentenced to a term of imprisonment, and has served all
        or any part of the sentence;

        (2)(a) the judgment of conviction was reversed or vacated, and the indictment or
        information dismissed or, if a new trial was ordered, either the petitioner was
        found not guilty at the new trial or the petitioner was not retried and the
        indictment or information dismissed; or (b) the statute, or application thereof, on
        which the indictment or information was based violated the Constitution of the
        United States or the State of Illinois." (Emphasis added.)

        Based upon its review of the statute, the Circuit Court declined to issue a
certificate of innocence because Ms. Glenn received a one-year probationary sentence
and was not incarcerated. Ms. Glenn appealed.

        In June of 2018 the Appellate Court First District reversed the findings of the
Circuit Court.



                                              1
  Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 40 of 69 PageID #:312



      In People v. Glenn, 218 III. App. (1st) 161331, the Court held that a circuit court
may issue a certificate of innocence to a person sentenced only to probation.

        The Court of Claims Act at 705 ILCS 505/8(c) provides that the Court has
exclusive jurisdiction to hear and determine "[a]1I claims against the State for time
unjustly served in prisons of this State when the person imprisoned received a
pardon from the Governor stating that such pardon is issued on the ground of
innocence of the crime for which he or she was imprisoned or he or she received a
certificate of innocence from the Circuit Court as provided in Section 2-702 of the Code
of Civil Procedure." (Emphasis added.)

        The preamble to the certificate of innocence statute, 735 ILCS 5/2-702, states in
Section (a): "The General Assembly finds and declares that innocent persons who have
been wrongfully convicted of crimes in Illinois and subsequently imprisoned ... should
have an available avenue to obtain a finding of innocence so that they may obtain
relief through a petition in the Court of Claims." (Emphasis added.)

        In construing these statutes together with the well-reasoned opinion of the
Appellate Court, this Court finds that the issuance of a certificate of innocence by a
circuit court affords those wrongfully convicted to seek compensation under the Court of
Claims Act where the claimant received probation.

      The statute governing the Court of Claims gives this Court wide latitude in the
amount of compensation this Court may award (subject to a maximum) based upon the
years of incarceration.

      We review the petition for compensation de novo and adjudicate awards based
upon the record.

       The statute provides for maximum compensation for those imprisoned for 5 years
or less to be $97,075.00.

     In the instant case the Claimant presents an extraordinary argument for
compensation even though she only received a one-year term of probation.

       Ms. Glenn was one of many individuals who were wrongfully convicted as a
result of one of the most staggering cases of police corruption in the history of the City
of Chicago.

      Chicago Police Sergeant Ronald Watts and his team of police officers ran what
can only be described as a criminal enterprise right out of the movie "Training Day".

       Watts and his team regularly shook down drug dealers and other residents of the
Ida B. Wells housing project. On many occasions when these residents refused to pay
the extortive demands the Watts crew would fabricate drug charges against them.



                                              2
  Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 41 of 69 PageID #:312




        Clarissa Glenn was married to Ben Baker and lived in the Wells projects. Ben
had a history of small time drug dealing and other crimes. Clarissa had no criminal
record.

       Watts and his crew would shake down Baker regularly. But Baker refused to pay
the protection money. Clarissa would regularly intervene in these shakedowns to the
consternation of the corrupt police crew. Clarissa complained of the Watts crew's
conduct to the Chicago Police Office of Professional Standards (UOPS").

       Someone in OPS disclosed Clarissa's name as a complainant to Watts. Soon
thereafter, the Watts crew planted drugs on Baker and Clarissa and charged them both.

       Ms. Glenn and Mr. Baker had three young children. With Mr. Baker headed to
prison, Clarissa reluctantly pled guilty and received probation.

       Both before and after her arrest Clarissa and her lawyer doggedly pursued the
corruption of the Watts crew. She spoke with the public corruption unit of the Cook
County State's Attorney, the Chicago Police Department and ultimately the FBI who she
assisted in recruiting informants to catch the Watts crew extorting money.

      She is credited with being a factor in the arrest and conviction of Watts. The
Cook County State's Attorney has thrown out convictions in more than 30 cases with
more expected. We award Ms. Glenn $97,075.00.




                                     CHIEF JUSTICE, Court of Claims




 ____~~~~~==~____.J.
 The   fi~~-gda{e ~tamped hereon is the filing date of this Order.



                                               3
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 42 of 69 PageID #:312




             Exhibit P
      Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 43 of 69 PageID #:312




                                               CL REPORT
CL: 050448                                        CASE NUM BER :
   UNIT: GOV & FIN CRIME                                            CHARGE: BRIBERY/INTIMIDATION/OFFICIAL
                                                                                     MISCONDUCT
   ASA: NAVARRO, DA VE                                               RD:               OPS CR:
   JUDGE :                                                           AGENCY: PVT. ATIY
   RE QUESTOR:                                                       SOURCE: MATTHEW MAHONEY
                                                                                    OUR OFFICE STATING
   NOTE:        SOURCE OF CASE, ATTORNEY MATTH EW MAHONEY CONTACTED
                                                        REPRES  ENTED   SEVERA    L  CLIENTS IN NARCOTICS
              THAT OVER TIIE PAST 1-1/2 YEARS HE HAS
                                   INDEPE NDENTL    Y STATE  THAT  THEY   HAVE    BEEN    VICTIMIZED BY THE
              CASES, ALL OF WHOM
              TARGET IN A SIMILAR FASHION.
                                                                                       DEPART MENT WHO
                TARGET IS A 2ND DISTRIC T SERGEANT WITH THE CHICAGO POLICE
                                 S THE  527 EAST BROWN    ING BUILDIN  G, WHICH     IS LOCATED IN THE IDA B.
              REGULARLY PATROL
                                                                   D TO BE   ON  THE   PAYROL    L OF
              WELLS CHA HOUSING PROJECTS. TARGET IS ALLEGE
                                              NOT  INTERF  ERE  WITH  TIIEIR  NARCO     TICS  SALES
              NARCOTICS DEALERS AND DOES
              OPERATIONS.
                                                                                       ELY RECOV ER
                THE TARGET AND SEVERA L OTHER POLICE OFFICERS ALSO ROUTIN
                                                ENTS  AND  FROM   INDIVID  UALS.    IT IS  ALLEGED THAT THE
              NARCOTICS FROM INSIDE APARTM
                               INNOCE  NT  INDIVID  UALS AND   PUT  CASES   ON  THEM    IF  THEY DO NOT
              OFFICE RS ARREST
                                                                           THE  TARGET      HAS EXTORTED
              PERIODICALLY PAY THE TARGET. VICTIM 1 ALLEGES THAT
                                                   ENT OCCASI  ONS  BUT  HAS   NOT    PAID   TIIE TARGET. AS A
              MONEY FROM HIM ON THREE DIFFER
                                    E TO PAY,  THE TARGET   HAS  ARREST   ED  VICTIM     1 ON  THREE
              RESULT OF HIS FAILUR
                                                                        S I IS CREDIB     LE AND
              OCCASI ONS AND CHARG ED HIM WITH FELONIES. WITNES
              CORROBORATES VICTIM l 'S ALLEGATIONS TO A LARGE EXTENT.
                                                                                       WHO HAVE BEEN
                VICTIM 1 CLAIMS THAT THERE ARE SEVERA L OTHER INDIVIDUALS
                                                                          S  THAT    SEVERA    L OF THESE
              SIMILA RLY VICTIMIZED BY THE TARGET. VICTIM l ALLEGE
                                                  L COMPL   AINTS  WITH  THE   OFFICE    OF  PROFES  SIONAL
              INDIVIDUALS HAVE LODGED FORMA
                                     ON, THE  SOURCE   OF THIS  CASE  CLAIMS    THAT    HE  HAS   REPRES ENTED
              STANDARDS. IN   ADDITI
              SEVERA L OF THESE INDIVIDUALS.

                     SUBJE CT NAME                                          ATTORNEY                               GANG
   SUBJE CT
     01              WATTS, SGT. RONAL D
                                                                                                                   Phone
     Pl~ce of Employment: CHICAG O POLICE DEPART MENT #2640
                                                                                                                   IR_NO:
     Addre ss:,,
                                                                                                                   DOB:
                                                                                            against the target.
       IAP NOTE :: 1) Contact OPS and obtain files relative to any complaints filed
                                                                                         d clients who have complained of target's activities.
      2) Source of case will provide police reports of cases where he has represente
                                                                                              of criminal activity, contact Chicago Police
      3) If, after receipt of OPS files and the attorney files, there appears to be a pattern
                                               to conduct  a joint investigat ion with a view  towards arranging a situation where criminal
      Department, Internal Affairs Division
      activity can be recorded via electronic/video. ***** SUPERVISORY            NOTE::




  INCID ENT
  VICTI MS



                                                                                                                         Page 1 of2
Monday, October 17, 2005




                                                                PL JOINT 009959                                             BAKER GLENN 009959
       Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 44 of 69 PageID #:312




                                    CL RE PO RT                                     ETHN IC
                                                            DOB          GANG
            NAME
            BAKE R,BEN                                       5/24/1972
                                                          IL 60653
            Address: 527 EAST BROWNING, APT 206, CHICAGO,
              Phon e:
                                                          8/30/1971
       2    GLENN, CLARISSA M
                                                          IL 60653
            Address: 527 EAST BROWNING, APT 206, CHICAGO,
             Phon e:



 EVENTS
  01       WATTS, SGT. RONALD
           5/4/2005    CL                Scheduled Event:

             Official Misco nduct




 DISPOSITIONS




                                                                                Page 2 of2
Monday, October 17, 2005




                                             PL JOINT 009960                     BAKER GLENN 009960
Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 45 of 69 PageID #:312




            Exhibit Q
        Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 46 of 69 PageID #:312
                          Letter from Chicago               May 28, 2018 Issue



 How One Woman’s Fight to
   Save Her Family Helped
Lead to a Mass Exoneration
   Clarissa Glenn set out to prove that a Chicago police oﬃcer framed her
    husband. Now the city is reckoning with years of wrongful arrests.

                                      By Jennifer Gonnerman

                                                                                  0:00 / 47:37



   Audio: Listen to this article. To hear more, download the Audm iPhone app.




C      larissa Glenn’s troubles with the law began on Mother’s Day, 2004, when
       she was on her way to the Pancake House with her three sons—Ben, Jr.,
Gerard, and Deon. They left their apartment in the Ida B. Wells Homes, a
housing project on the South Side of Chicago, to meet her partner, Ben Baker,
outside the building. They found him talking with a police sergeant named
Ronald Watts, a notorious figure in the project. Watts oversaw a team of police
oﬃcers who were supposed to be rooting out the project’s drug trade, but he was
in fact running his own “criminal enterprise,” as another oﬃcer later put it.
Watts extorted money from drug dealers and other residents, and when they
didn’t pay him he fabricated drug charges against them. That morning, Ben said,
the sergeant had tried to shake him down. Ben told him, “Man, fuck you. Do
your motherfucking job,” before walking away.

Clarissa and Ben, who were both in their early thirties, had been together since
they were teen-agers. For seven years, they had lived with their sons in the Wells,
as the project was known. Ben had grown up there and was used to dealing with
       Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 47 of 69 PageID #:312
hostile, sometimes corrupt oﬃcers, but Clarissa, whose father had been a private
detective, expected better treatment from the police. In the months after Ben’s
confrontation with Watts, whenever she saw a police oﬃcer talking to Ben she
intervened, marching up to the oﬃcer and saying, “What’s going on?” One time,
as Clarissa approached, an oﬃcer said to Ben, “Here comes your lawyer.”

On the afternoon of March 23, 2005, Clarissa saw from a window in their
apartment that several oﬃcers had detained Ben, and she followed them to the
police station. According to the police report, the oﬃcers had caught Ben with
packets of heroin in one hand and packets of crack cocaine in his pocket.
Prosecutors charged him with drug possession with intent to sell. Ben, who was
unemployed and watched the boys after school, had a history of selling drugs,
and he was three weeks away from finishing a two-year probation sentence for a
drug case. If he was convicted of the new charges, he faced up to sixty years in
prison. On April 2nd, he was released from jail pending trial. Clarissa, who
worked as an administrator at a home-health-care agency, picked him up.

Ben said that Watts had framed him. Clarissa believed him, and so did his
lawyer, Matthew Mahoney, who had represented him in a previous case, and had
worked in the nineties as a prosecutor in the public-corruption unit at the Cook
County state’s attorney’s oﬃce. In May, Mahoney accompanied Clarissa and Ben
to the state’s attorney’s oﬃce, where they met with two police sergeants, an agent
from the Chicago Police Department’s internal-aﬀairs division, and a prosecutor
named David Navarro. Clarissa and Ben assumed that the authorities would be
surprised to hear about Watts’s conduct, but they held up one photo after
another of Watts’s team. “It was, like, Do you know who this is? Do you know
who this is?” Clarissa recalled. “They were already investigating.”

The state’s attorney’s oﬃce opened an investigation into Watts after Mahoney
informed the oﬃce of Ben’s case. The police department was known for
consistently failing to address oﬃcer misconduct. In the previous two years,
          Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 48 of 69 PageID #:312
although the department had received at least twenty-five complaints about
Watts and his team—including allegations that they planted drugs on people—it
allowed them to continue working in the Wells. Mahoney described the
internal-aﬀairs division as “notoriously, incredibly slow in doing anything—and
they’re incredibly full of leaks.” As a prosecutor, he said, he never knew whether
“they’re going to leak your investigation to the target.”

Shaun James (left) and Taurus Smith insisted that oﬃcers planted drugs on them when they were
arrested in 2004. Last year, a judge threw out their convictions.
Photograph by Zora J. Murﬀ for The New Yorker



That summer and fall, Watts continued to harass Ben and Clarissa. In October,
Clarissa visited the police department’s Oﬃce of Professional Standards twice to
file complaints. According to police records, she reported that Watts “entered
and searched her house on several dates without justification,” and “threatened
to take her to jail.” (Watts, through an attorney, declined to be interviewed for
this article.) Clarissa did not know it at the time, but the police department did
not protect the identities of citizens who filed complaints. Instead, before
interviewing oﬃcers, the department told them the name of the complainant.

One Sunday in December, Ben was at home, planning to watch the Bears play
the Steelers, when Clarissa called, asking him to pick her up at her aunt’s house.
Returning home, as they drove into the parking lot next to the Wells, Watts and
one of his oﬃcers pulled up behind them. They demanded Ben’s keys, and
started searching the car. Finally, Watts reached inside the driver’s-side door and
shouted, “I got it!” Clarissa said she saw Watts take something out of his sleeve,
and she and Ben both recalled what Watts said next: “Put the cuﬀs on him—and
you can lock her ass up, too.”

Both Ben and Clarissa were charged with drug possession with intent to sell.
Clarissa had never been arrested before, and set out to prove that she and Ben
       Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 49 of 69 PageID #:312
had been framed. That turned out to be far more diﬃcult than she had expected.
Ben was convicted and imprisoned, while Clarissa reluctantly pleaded guilty in
exchange for a probation sentence. During the next ten years, she struggled to
raise their sons alone, suﬀered from depression, and at times was unemployed.
But she kept at it, and her and Ben’s eﬀorts started a chain of events that, last
fall, led the state’s attorney’s oﬃce to dismiss the convictions of fifteen men who
had been arrested by Watts’s team. The director of the oﬃce’s Conviction
Integrity Unit told reporters, “The police were not being truthful,” and “in good
conscience we could not see these convictions stand.”

Joshua Tepfer, an attorney at the University of Chicago Law School’s
Exoneration Project, has represented Ben since 2015. He called the dismissal of
the convictions “the first mass exoneration in Cook County history.” As cities
across the country reckon with cases of police misconduct and corruption going
back years, judges have begun to throw out large groups of convictions. In 2014,
Philadelphia police oﬃcers were indicted on charges that included robbing and
assaulting citizens, leading prosecutors to seek the dismissal of more than a
thousand convictions. After Baltimore police oﬃcers were indicted on
racketeering charges last year, judges threw out about three hundred convictions;
more than a thousand other cases are under review. In Chicago, Tepfer believes
that Watts and his oﬃcers wrongly arrested hundreds of people. He now
represents sixty-three of them, and he is hopeful that there will be at least one
more round of exonerations this year. “Clarissa is the lifeblood of this
movement,” Tepfer said. “She started it ten years ago, and tried to report it so
many ways, and tried so many times to save her family’s life.”


T    he Ida B. Wells Homes were Chicago’s first housing project for African-
     Americans. Named after the South Side’s investigative journalist and anti-
lynching crusader, the project opened in 1941, promising decent, aﬀordable
housing and a path to middle-class life to families that had left the South during
       Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 50 of 69 PageID #:312
the Great Migration. By the end of the first year, sixteen hundred families lived
in row houses and walkups spread across nearly fifty acres, with a field house, a
large park, and a community center.

In the next two decades, the Chicago Housing Authority doubled the
population of the Wells, adding ten seven-story buildings, known as the Wells
Extensions, and four fourteen-story buildings, called the Clarence Darrow
Homes. At the same time, it put up more than twenty-five other projects, many
of them high-rises in African-American neighborhoods. By 1970, some twelve
thousand families were living in public housing on the South Side. In
subsequent years, federal budget cuts and local mismanagement contributed to
the projects’ decline, making them less desirable to working-class families. More
poor families moved in, many of them led by single parents.

Ben’s mother raised him and two daughters in the Wells during the seventies
and eighties. He met his father only a few times. When he was young, he and his
friends played in tunnels beneath the buildings, which they entered by lifting
grates on the street. “That was like our clubhouse,” he recalled. “We used to
shoot at the rats with our slingshots.”

Living conditions there continued to worsen. In 1985, a bullet pierced the
window of an apartment, hitting a thirteen-year-old boy in the head. Paramedics
got trapped in a stalled elevator with the boy, and he later died at the hospital. A
Sun-Times reporter who visited the Wells the following year found garbage
chutes clogged with trash, hallways with broken lights, and urine-soaked
stairwells.

During those years, crack use spread in the Wells, and Ben’s mother became an
addict. He spent his first year of high school with an aunt in Milwaukee. When
he returned to Chicago, he had trouble obtaining his transcript and never
reënrolled in high school. Like many other teen-agers in the projects, he said, he
       Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 51 of 69 PageID #:312
had to fend for himself: “When they come looking for their mother, they find
her in a smokehouse.” In 1989, when Ben was seventeen, he was arrested twice
on drug charges and sentenced to probation.

Clarissa grew up half a mile from the Wells, in very diﬀerent circumstances. Her
parents—Clarence, who worked at a detective agency run by a former police
oﬃcer, and Florence, a stay-at-home mother—owned a three-story house with a
winding staircase. They sent Clarissa, her sister, and her two brothers to Catholic
school. Clarissa never visited the Wells. “My parents kept us from that world,”
she said. “The only thing I heard about was shootings, poverty—nothing good.”

Clarissa, who was a shy and sheltered teen-ager, met Ben in 1990, when they
enrolled in the same South Side night school. She had been attending a Catholic
girls’ school on the West Side but left after her junior year. There were few
African-American students, and, Clarissa said, “I think we had it harder.” Boys
had thrown bottles at Clarissa as she waited for her mother to pick her up, and a
student had used a racial epithet in her presence to describe Harold Washington,
Chicago’s first black mayor.

One evening at night school, Clarissa arrived late to class and sat behind Ben.
Later, he invited her to join him at his table in the cafeteria, and then oﬀered her
a ride home with some of his relatives, who were also students. They headed up
State Street, through a four-mile stretch of high-rise housing projects, and
stopped in front of Stateway Gardens. “I was nervous,” Clarissa recalled. “It was
dark, and there were a lot of people outside.” When they stopped at her house,
she invited everyone to come in. Ben said, “Then she goes into the kitchen with
her sister, and she comes back with all these glasses, with all this crushed ice and
7 UPs, oﬀering everyone drinks.”

Ben and Clarissa started dating. Ben had a playful, easygoing way about him,
and, Clarissa recalled, “My mother right oﬀ liked him.” Her father was more
       Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 52 of 69 PageID #:312
standoﬃsh, but, she said, “as time went on, he began to love him.” She gave birth
to their first son, Ben, Jr., in 1991, a month before her twentieth birthday. Gerard
followed in 1992, and Deon in 1993. (Ben also had two other children.) Clarissa
and the boys lived with her parents, while Ben lived at his aunt’s apartment
nearby.

A month before Deon was born, Ben was arrested for shooting another young
man, and charged with attempted murder. He spent the next four years in prison.
If Clarissa’s parents were upset about the situation, they didn’t show it, she said,
“I guess because we had the kids.” Several months before Ben was released, in
1997, Clarissa rented a three-bedroom apartment in the Wells Extensions for
the family, for less than two hundred dollars a month. Her father oﬀered to buy
her a house elsewhere, but she refused. “I didn’t want to depend on my dad’s
finances,” she said.


C      larissa tried to improve the apartment—putting up wallpaper in the
       kitchen and sheer curtains in the living room—but it was hard to disguise
the building’s state of neglect. When tenants left, the housing authority at times
just boarded up the empty apartments. Three years before Clarissa and her sons
moved in, two boys, aged ten and eleven, had dropped a five-year-old named
Eric Morse from the window of an abandoned fourteenth-floor apartment in
the Darrow Homes. For many, Eric’s murder confirmed that Chicago’s housing
projects, with their squalor, drug markets, and frequent shootings, were beyond
repair. Standing near the spot where the boy had died, Henry Cisneros,
President Clinton’s Secretary of Housing and Urban Development, told a crowd
of reporters and residents, “It’s the shame of Chicago and the shame of America
that people have to live like this.” The next year, the housing authority began
demolishing the Darrow Homes, and, shortly afterward, it developed a ten-year
plan to remake the city’s public housing, which included demolishing the high-
rises.
       Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 53 of 69 PageID #:312
Clarissa planned to leave the Wells as soon as she’d saved enough money to
aﬀord a better place. She started working as a sales associate at Filene’s
Basement, and Ben looked after the boys. Every evening, she came home and
cooked a full dinner, like the ones her mother had made. “She was so proper,
with a big old smile on her face,” Ben’s sister Gale Anderson said. “She’d go to
work, come home, be the wife.” The apartment became a gathering place for
Ben’s family and friends. “When I cooked, I cooked for everybody,” Clarissa
said. “You can be on drugs, you can be hustling, you can just pass by—everyone is
welcome.” She was proud of her short ribs, fried chicken, and pot roast. “I wasn’t
eating ramen noodles or meat in a can,” she said. “I’m not saying it is wrong, but
I’m not giving you something that I’m not going to eat.”

After the Darrow Homes were demolished, more drug traﬃc gravitated to the
Extensions. People involved in the drug trade stood outside the buildings,
shouting the names of the drugs being sold: “Xbox!” “Knockout!” “Renegade!”
Others waited inside, where they frisked buyers, to make sure they weren’t
undercover cops. When Clarissa’s brother Bryan Glenn visited her building, he
said, there were “drug addicts and drug dealers standing in the hall, screaming up
to the next level that someone is coming.”

Sergeant Ronald Watts—who, like nearly everyone in the Wells, was African-
American—had spent part of his childhood in the Darrow Homes, and he knew
how to exploit the lawlessness of the housing project. At five-eleven and two
hundred and forty pounds, he was an intimidating presence. Shaun James, who
lived in the Extensions, often took part in the project’s dice games and carried a
wad of bills in his pocket. He recalled Watts’s shakedown tactics: “He used to
take us in the hallway one by one. ‘Man, how much money you got on you?’ ”
James would pull out his cash and hand it to Watts, who would count it, then
ask, “How much is your freedom worth to you?” Sometimes Watts would even
itemize the costs of an arrest, including the bond payment. “Now, here it is, I’m
       Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 54 of 69 PageID #:312
charging you three thousand dollars for your freedom. What are you going to
do?” Ben recalled that one of Watts’s oﬃcers once told him, “It would be
cheaper to pay us instead of paying a lawyer, paying a bond.” To make his point,
Watts sometimes brandished a bag of drugs. James said, “You knew if you ain’t
paying him you was going to jail.”

In 2001, the movie “Training Day,” about a corrupt Los Angeles police detective
named Alonzo Harris, was released, and some Wells residents started calling
Watts “Alonzo.” In the climactic scene, Harris, played by Denzel Washington,
threatens a group of men, saying, “I’m putting cases on all you bitches!” James
recalled a day when Watts found out that someone had filed a complaint against
him with the Oﬃce of Professional Standards. “This man came down there
snapping like he was just watching ‘Training Day’ and thinking about us,” James
said. “ ‘Y’all want to call O.P.S. on me? I’ll put cases on all you bitches!’ ”

Michael Newman, who grew up in the Wells, said that the only defense against
Watts was to “hope he’s in a good mood and not putting any drugs on you.”
Newman, who is now a manager at a homeless shelter in the Chicago suburbs,
went on, “Everyone was not a gangbanger. Everyone was not selling drugs. But
everyone who was over there would be treated as such.” As he saw it, the attitude
of Watts and some of the other oﬃcers was: “Everyone is guilty over here. They
live in the projects, the slums. Who cares about these people? Who is going to
believe your word over mine?”


N      o one knows how many men Watts and his oﬃcers framed, in part because
       so many of them pleaded guilty. Watts’s oﬃcers at times planted such
large quantities of drugs on Wells residents that they were charged with a Class
X felony, the highest-level felony after first-degree murder. If the defendant went
to trial and lost, he faced up to thirty years in prison. Phillip Thomas, who sold
candy from a cart in the Wells, recalled that when he told his public defender
that Watts’s oﬃcers had planted drugs on him, “she made it quite clear that she
       Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 55 of 69 PageID #:312
didn’t believe me and that my best bet was to plead guilty.” Ignoring her advice,
he represented himself at trial. He lost, and was sentenced to six years. Shaun
James told his public defender a similar story, and, he said, “She’s looking at me
like I’m crazy. She said, ‘Ain’t no judge is ever going to believe that.’ ” James and
his co-defendant, Taurus Smith, both pleaded guilty and were sentenced to two
years’ probation.

Clarissa and Ben decided to fight the cases against them: Ben’s, from when he
was arrested alone, and Ben and Clarissa’s, from when they were arrested
together. They assumed that, because the state’s attorney’s oﬃce was aware of
Watts’s corruption, it would eventually drop the charges against them. David
Navarro, the prosecutor who met with Clarissa and Ben in the spring of 2005,
told me that he believed them, and spent months investigating their claims
about Watts, but he couldn’t prove the allegations. “It’s very diﬃcult to prove a
case when your only witness is the guy who has a pending case against him, and
that guy has a criminal background,” he said.

In April, 2006, a Cook County prosecutor announced in court that she was
ready to go to trial in Ben’s case. Around that time, Clarissa and Ben married, at
City Hall. “He had been asking,” Clarissa said. “I wanted him to know I was
going to be there.”

On May 23, 2006, Ben’s trial began, in a cavernous room at the Cook County
courthouse, on the city’s West Side. Clarissa watched from the front row; Ben
sat beside Mahoney. In Mahoney’s opening statement, he said bluntly, “Sergeant
Watts likes cash, and by that I mean he takes bribes.” Ben took the witness stand
and explained that, on the afternoon of his arrest, he had been coming down the
stairs of his building when he passed two men selling drugs on a landing. A
police oﬃcer appeared and ordered all three of them to put their hands on the
wall.
       Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 56 of 69 PageID #:312
“Did you have any narcotics on you?” Mahoney asked.

“No,” Ben said.

A prosecutor called Watts and the three oﬃcers who had arrested Ben. One
oﬃcer, Douglas Nichols, testified that Ben “was holding a clear plastic bag
containing numerous smaller ziplock baggies containing white powder.”

Another, Robert Gonzalez, seemed less certain, and the judge, MichaelP.
Toomin, asked him for clarification: “You said that you didn’t see anything in
Mr. Baker’s hand when you detained him, is that right?”

“I didn’t have a view of what was in his hand until he came toward me,”
Gonzalez said. But, after another oﬃcer detained Ben, Gonzalez said, “I caught
a glimpse of the narcotics.”

“Where was it?” Toomin asked.

“In his hand, I don’t recall.”

When Watts took the witness stand, Mahoney said, “Have you ever asked Mr.
Baker to give you any money for any reason at any time?”

“No,” Watts said.

The trial took less than two days, spread over two weeks. On June 9th, Toomin
declared Ben guilty. Ben’s defense, he said, was “based solely on his testimony,
his self-serving testimony,” and was “actually contradicted by credible evidence
presented by a number of police oﬃcers.” Toomin later explained in court that
he knew the state’s attorney’s oﬃce had investigated Watts, but noted that
“nothing happened. It bore no fruition at all.” (Toomin declined to comment on
the case.)
          Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 57 of 69 PageID #:312
At Ben’s sentencing, Mahoney asked for “mercy”; Toomin gave Ben eighteen
years. Afterward, Clarissa wrote to the judge, begging him to reconsider. She
worked full time, she said, “while Ben is taking our boys to school and picking
them up and helping them with their homework. Here are examples of how two
African-American parents are active and involved in our kids’ productive lives.”
Toomin reduced the sentence to fourteen years.

Ben was taken to Stateville Correctional Center, thirty miles southwest of
Chicago. Three months later, on September 18, 2006, he was brought back to
Toomin’s courtroom, to stand trial with Clarissa on their joint case. A prosecutor
oﬀered them a last-minute deal: if they both pleaded guilty, Clarissa would
receive one year of probation, and Ben would get an additional four years in
prison.

Phillip Thomas represented himself at trial, lost, and was sentenced to six years in prison.
Photograph by Zora J. Murﬀ for The New Yorker



Standing before the judge, they quickly conferred. Clarissa wanted to take the
case to trial—“In my mind I was, like, No, we’re going to fight, because I’m
innocent,” she said—but Ben told her that they should take the plea deal. If they
went to trial and were convicted, Clarissa would spend at least four years in
prison. Who would take care of their boys? In tears, she pleaded guilty.

Judge Toomin told them that he thought there was insuﬃcient evidence “that
these are renegade police oﬃcers,” but he assured them that if their accusations
eventually proved true he would take action. “I would have no hesitation but to
vacate all of the guilty findings, judgments, sentences, including the fourteen
years you’re doing now.” At the end of the proceeding, Mahoney told the judge,
“Ms. Glenn would like to hug Mr. Baker.”
       Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 58 of 69 PageID #:312


C      larissa was now the mother of three adolescent boys, with a full-time job
       and a husband in prison. Before Ben’s trial, they had found a house on the
South Side, and she had obtained a Section 8 voucher to help pay the rent. But,
with Clarissa’s felony conviction, she was no longer eligible for Section 8. She
felt that in some ways her life was even more stressful than Ben’s. “I’m worried
about him in there, I’m worried about us out here in the world. I’m worried
about bills, I’m worried about income, I’m worried about food, I’m worried about
safety—so I’m twice as worried,” she said. She tried to hide her feelings from
their sons. But Ben, Jr., who is now twenty-six, told me, “We saw it—how much
pain she was in.”

“Every part of her was dying on the inside,” Clarissa’s brother Bryan recalled.
“The person you love—that you wrapped yourself up in, that you made a huge
bet on—is now in jail. You’re being ridiculed—family is ostracizing you. Not
necessarily us, but other extended family. Now all of your business is out in the
open. For a person like her, that is huge.” Clarissa told me, “I was mad and angry
and had a lot of hate in me. And you’re not supposed to hate anyone, but these
oﬃcers changed my entire being.”

In 2008, Ben was transferred to Pinckneyville Correctional Center, three
hundred miles from Chicago, where he shared a cell and slept on the bottom
bunk. He kept two photos of Clarissa in his Bible, and he stuck photos of his
children in the mattress above him. “So when I go to sleep and wake up, they’re
the first thing I see,” he said. Because Ben hadn’t known his father, he tried, with
his own sons “to be there for them as much as I could,” he said. Now he missed
Ben, Jr.,’s football games, and Gerard’s basketball games, and the day Deon won
a cooking competition. Clarissa often visited Ben, but she could aﬀord to bring
the boys only twice a year.

Meanwhile, the F.B.I., which had occasionally heard about Watts’s conduct,
       Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 59 of 69 PageID #:312
received new information in 2007 and undertook an investigation. A federal
prosecutor named Thomas Shakeshaft began working with the Bureau to
develop a case against Watts. “These cases take a long time to do, especially
when you’re trying to nail a Chicago cop,” Shakeshaft said. The Watts case was
particularly diﬃcult, because the most likely informants were involved in the
drug trade, a fact that a defense attorney could use to undermine their credibility
at trial. “So you’ve got to have a bunch of coöperators and a bunch of deals,”
Shakeshaft said.

By 2008, Clarissa had concluded that the only way to bring Ben home was to
help law enforcement catch Watts taking a bribe. She contacted the Oﬃce of
Professional Standards, she said, and was referred to the F.B.I., where she oﬀered
to help recruit informants. Shannon Spalding, a police oﬃcer who was working
on the F.B.I. investigation, recalled, “Clarissa walked in these people. My partner
and I would wire them up and send them out on missions.”

On several occasions, Clarissa said she saw an F.B.I. agent named Patrick Smith
give marked money to an informant to pass on to Watts. Clarissa worked with
Smith for about a year, she said, “and then all of a sudden it just fell to the
wayside.” Spalding said that she was told by the F.B.I. that Smith had not been
“following protocol,” and that the evidence he helped gather was “tainted.”
Another agent took over the investigation, but Clarissa had no further contact
with the Bureau. (The F.B.I. declined to answer any questions about the
investigation. Smith did not respond to requests for comment.)

At the time that Clarissa stopped hearing from Smith, around 2009, the
Chicago Housing Authority was still in the midst of its eﬀort to demolish its
largest housing projects, including all the buildings at the Wells. Residents were
promised rental vouchers to help them relocate, but thousands of people—many
of them aﬄicted with severe drug addictions and mental illness—remained in
the abandoned buildings. Finally, in the fall of 2011, the last of the Wells came
       Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 60 of 69 PageID #:312
down. There was no plan for the squatters, who likely moved into homeless
shelters, relatives’ homes, or onto the streets.

A few months later, on the evening of February 13, 2012, Ben was lying on his
bunk in Pinckneyville when someone shouted down the cellblock, telling him to
turn on the TV. “Hey, Ben! They got Watts!”

Ben tuned in to the news and saw Watts running down the sidewalk, trying to
evade television cameras. That morning, the F.B.I. had arrested him and one of
his oﬃcers, Kallatt Mohammed, for stealing fifty-two hundred dollars from an
F.B.I. informant posing as a drug courier. Watts and Mohammed had been
charged in federal court with theft of government funds.

Ben stared at the television, taking in the news. His roommate was hollering,
“You told me, man! You told me!” Ben wondered why Watts and Mohammed
were the only ones arrested: “I’m, like, ‘Damn. Just them two?’ ”

Clarissa learned about the arrests late that night when she was watching the
news, and thought that she would soon be notified of Ben’s release. But though
the arrests were front-page news in Chicago, there does not appear to have been
any reporting about the people who had been wrongly convicted, or an audit to
find out how many were still in prison, or a push to reinvestigate their cases.

Clarissa wrote again to Judge Toomin, this time reminding him that he had
promised to vacate their convictions if Watts were ever proved to be corrupt.
“The reason I am bothering you is because I felt you are a fair judge and I
trusted you,” she wrote. Toomin replied that “the Code of Judicial Canons
preclude me from providing you any guidance in this matter.” Clarissa hired an
attorney, who filed a petition to overturn Ben’s conviction, citing the arrests of
Watts and Mohammed. But the state’s attorney’s oﬃce argued against reopening
the case, and the petition was dismissed.
          Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 61 of 69 PageID #:312
Clarissa attended a few of Watts’s court dates at the federal courthouse in
downtown Chicago. If Watts and Mohammed were convicted, she thought,
surely Ben would be released. In August, 2012, Mohammed pleaded guilty to
theft of government funds. The following summer, Watts did, too. At Watts’s
sentencing, federal prosecutors made clear that his criminal behavior far
exceeded the crime for which he had been convicted. They asked the judge to
sentence him to three years. She gave him twenty-two months.

Ben had been in prison for more than seven years. Clarissa couldn’t aﬀord
another attorney, so Ben persuaded a fellow-inmate, a jailhouse lawyer, to help
him write a petition for a new trial, which Ben filed in January, 2014. A judge
assigned his case to the state appellate defender’s oﬃce, and a lawyer there
eventually referred it to the Exoneration Project. That November, attorneys
there sued the F.B.I. to get its records on Watts, but while they waited to receive
them there was no movement on his case.

Clarissa was overwhelmed by her family’s predicament. “Imagine your son
sitting on the floor, holding a pillow, crying, saying he wants his dad,” she said.
“They were young men growing up. So, a lot of things I feel they probably
wanted to talk about or say, they didn’t say to me.” One day, when Deon was
walking home from high school, someone pulled a gun on him and stole his
money and cell phone. Soon afterward, Clarissa called Deon’s number from her
oﬃce and got the usual monosyllabic answers: Did he make it home? Yeah. Did
he have any homework? Yeah. Later, she discovered that she had been talking to
the robber. If Ben had been home, she knew, he would have been able to tell the
boys which streets were safe to walk on. “I was sheltered,” she said. “I can’t
protect them like that.”

There is now an empty "eld where the Ida B. Wells Homes once stood.
Photograph by Zora J. Murﬀ for The New Yorker
       Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 62 of 69 PageID #:312
In late 2014, Clarissa was laid oﬀ from the home-health-care agency where she
had worked for a decade. She looked for a new job, but she had a felony record;
no matter how well the first interview went, she was not called back. Deon
dropped out of college and moved home to help. “It was a spiral going down—
mentally, financially, emotionally,” Clarissa said. “It was really, really tough.”
Some days, she didn’t get out of bed. “I thought about suicide,” she said. “But
then I was thinking, I didn’t want our boys to find me. If Ben wasn’t out, who
was going to be there for them?”

Clarissa could barely aﬀord Ben’s calls from prison, and when they spoke on the
phone, she recounted, “He’s saying, ‘Don’t worry.’ Don’t worry! Don’t worry
about what? Me not working? Your son getting stuck up coming home from
school? It’s not that I’m getting angry. But I’m angry. I’m angry at him. Because
how can you tell me not to worry?” She said, “I had tried everything, everything,
to get him out.” Finally, after eight years, she gave up. That winter, she filed for
divorce.


O      ne day in September, 2015, Joshua Tepfer, of the Exoneration Project, who
       also worked at a civil-rights law firm, Loevy & Loevy, was handling a case
for a colleague at the Cook County courthouse. It was a “nothing court date,” as
Tepfer put it—he simply had to appear before the judge and set the next court
date for the defendant, Ben Baker. While he was in the courtroom, he started
reading Ben’s file. The moment he left the courthouse, he called the colleague.
“Can I just make sure I understand this?” he asked. “So, he testified that he was
framed, and then this cop was basically locked up for doing the same thing?”
She told him that that was correct. “This is a great case,” he said. “Can I work on
it?”

Tepfer knew that, to get Ben’s conviction thrown out, he would have to prove
that Watts’s corruption was far more extensive than had been shown in court.
He studied the F.B.I. records on Watts, and tracked down Shannon Spalding,
       Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 63 of 69 PageID #:312
the police oﬃcer who had worked on the investigation. After Watts was arrested,
Spalding and her colleague Daniel Echeverria had filed a whistle-blower lawsuit
against the Chicago Police Department. As Jamie Kalven reported, in a lengthy
exposé in the Intercept, their supervisors labelled Spalding and Echeverria “rats”
and forced them to spend weeks in an empty room at the training academy. (In
2016, the city agreed to pay them a settlement of two million dollars.)

When Tepfer first tried to enlist Spalding in his eﬀorts to free Ben, she had
reservations, in part because her lawyers had advised her not to get involved.
Spalding told me, “He was pitching Ben as a reformed person. I told Josh, ‘You
do realize Ben Baker is a drug dealer?’ ” But in the end Spalding decided to help.
“It doesn’t matter what you do,” she said. “You have to be found guilty of the
crime you commit. He shouldn’t be in prison.”

On December 15, 2015, Tepfer filed a thirty-two-page petition with the court,
telling the “seemingly outlandish story of police corruption” that had led to Ben
Baker spending nearly a decade in prison. Two days later, the Chicago Tribune
ran a front-page story about Ben’s case, saying that it “casts a spotlight on the
police code of silence.” The following month, the state’s attorney’s oﬃce
dropped the charges against Ben, and, at a brief hearing on January 14th,
LeRoy K. Martin, Jr., the presiding judge of the criminal division of the Cook
County circuit court, threw out his conviction. Afterward, the chief of criminal
prosecutions in the state’s attorney’s oﬃce told a reporter, of Watts: “Now it’s a
fact that he’s a corrupt and dirty police oﬃcer.”

That evening, Ben’s sister Gale picked him up at the Robinson Correctional
Center, on the Indiana border, and drove straight back to their mother’s house,
just outside Chicago. “Everybody was there waiting,” Gale said. “It was the most
exciting day in the world.” The next day, Clarissa heard that Ben had visited
Ben, Jr., and Deon at work. She was sitting at home, still unemployed, trying to
decide, “Should I call him, or shouldn’t I call him?” They had not spoken in
       Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 64 of 69 PageID #:312
more than a year. Before she could make up her mind, she heard a knock on the
door. “Can I get a hug?” Ben said. Clarissa recalled, “When he gave me that one
hug, I didn’t want him to let go.”


I  n March, 2016, a judge vacated Ben’s and Clarissa’s convictions from their
   arrest together. During the next two years, dozens of men who had lived or
spent time in the Wells called Tepfer with stories about how Watts and his
oﬃcers had framed them, too. Tepfer invited many of them to the Exoneration
Project, in a converted loft building in Chicago’s gentrified West Loop. Shaun
James, the dice player, came, and so did Phillip Thomas, the candy seller at the
Wells, bringing a hundred pages of legal documents that he’d kept from his case,
a decade earlier. Sean Starr, an attorney who helped Tepfer interview the men,
told me, “A lot of them said that, to some degree, this ruined their life.”

Meanwhile, a lawyer named Kim Foxx was running an insurgent campaign for
state’s attorney, promising “to bring back integrity to our criminal-justice
system.” Foxx, who is forty-six, the same age as Clarissa, grew up in Cabrini-
Green Homes, Chicago’s most infamous housing project. When she was in high
school, she told me, she toured the Cook County Jail with her classmates as part
of a “scared straight” program. “It was horrible,” she said—overcrowded, with
people sleeping on mattresses on the floor. She attended college and law school
at Southern Illinois University, and later worked in the state’s attorney’s oﬃce.

Foxx is personable, polished, and almost regal: she is nearly six feet tall, and
when we met, in February, she was wearing three-inch black heels. She seemed
to have little chance of defeating the incumbent, Anita Alvarez, until November,
2015, when city oﬃcials released footage of a police oﬃcer fatally shooting a
teen-ager named Laquan McDonald. The shooting had occurred a year earlier,
but Alvarez did not charge the oﬃcer with first-degree murder until the day the
footage was released. Young activists launched an anti-Alvarez campaign, called
“Bye, Anita.” Foxx said, “Sometimes it takes really jarring incidents to shock the
       Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 65 of 69 PageID #:312
consciousness of people about what elected oﬃcials should be doing.” She
trounced Alvarez in the Democratic primary and went on to win the general
election. In December, 2016, Foxx was sworn in, the first African-American
woman to serve as Cook County’s top prosecutor.

The following September, Tepfer filed a petition with the court to vacate the
convictions of Thomas, James, and thirteen other men. He included statements
that the men had made following their arrests: trial transcripts in which they
insisted they had been framed, motions filed by their attorneys making the same
argument, complaints filed with the police department. Wrongful-conviction
cases often drag on for years, but eight weeks after Tepfer filed the petition he
received a call from Foxx’s oﬃce. Starr heard him shout into the receiver, “Are
you serious?” Starr recalled, “I could hear in his voice that something incredibly
monumental had just happened.”

Foxx and her prosecutors asked Judge Martin to throw out the fifteen men’s
convictions. The next morning, the men stood together before the judge as he
did just that. One of them, a man named Leonard Gipson, who had pleaded
guilty to drug charges and spent two years in jail, had three convictions
overturned. He told reporters, “I’m just happy for me and my friends that
someone gave us the opportunity to look at our cases and understand what
Watts was really doing to us.” Foxx told me, “Any time I’m asked to sign oﬀ on
the vacating of a conviction, there is that moment of thinking about what it
means for the individual in that case. And then there is the pit in my stomach
that is always, How many more are there? How many people are sitting in a cell?
How many people are sitting at home with a conviction and can’t get a job based
on a case that shouldn’t have been there?”


O     n a Monday evening this past January, I visited Ben and Clarissa at their
      house on the South Side. They sat on a leather sofa in the living room,
where a framed photo of them from around 2002 hung on the wall. After
       Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 66 of 69 PageID #:312
Clarissa’s felony record was erased, she had found work as a receptionist in a
dentist’s oﬃce. When we met, Ben had just started the first job he’d ever held, as
a machinist at a packaging company. We spoke for a few hours about their life in
the Wells, their arrests, and their eﬀorts to expose Watts. An hour or so into our
conversation, Ben turned to Clarissa. “Are you all right? Why are you crying?”

“Because it’s just living it, and knowing what I went through,” she said. “It was
not good.”

When Ben was in prison, Clarissa said, she and the boys “didn’t really talk about
it in the house.”

“There wasn’t nothing to talk about,” Ben said. “I wasn’t there. They didn’t
understand why I wasn’t there. So what was there to talk about?”

So far, Foxx’s oﬃce has thrown out thirty-two convictions of people who were
arrested by Watts and his oﬃcers. But Watts and Mohammed were involved in
about five hundred felony convictions between 2004 and 2012, and Tepfer
believes that Foxx should overturn all of them, as well as the rest of the
convictions tied to Watts’s team. “We can’t trust a single thing that happened in
any of these cases,” he said. Foxx is more cautious. “We want to make sure we’re
doing our due diligence,” she said. Last fall, the Chicago police superintendent
placed on desk duty a sergeant and fourteen oﬃcers who worked with Watts. All
of them remain on the police force.

The expanding scope of the Watts scandal continued to amaze Clarissa. “I just
wanted to get Ben out,” she told me when I met with her and Ben. “I didn’t
know it was going to get so huge.” Whenever there was a court date for the
other “Watts victims,” as Tepfer calls them, she showed up to watch the
proceedings. For her, the court dates provided a kind of release. “When I started
coming to court, it felt like a vest came oﬀ,” she said. “It’s like a layer being
       Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 67 of 69 PageID #:312
constantly peeled oﬀ. Like you can breathe. You can breathe more and more.”


T   his spring, on the morning of April 10th, Tepfer was on his way home
    from a conference at Villanova University, outside Philadelphia, called
Mass Exoneration and Ethics. As his flight landed in Chicago, he looked at his
phone and saw he had several messages from Clarissa. She had been driving
home from the gym when she saw unfamiliar cars parked outside her house.

She kept driving, met Tepfer, and they went together to the house, where they
found law-enforcement oﬃcers putting handcuﬀs on Gerard. A federal agent
said that he also had an arrest warrant for Ben Baker. Tepfer called Ben at work
and told him to come home, and they drove together to the federal courthouse
downtown. Oﬃcers put Ben in shackles and took him to jail. He had been home
a little more than two years.

Federal prosecutors charged Ben with four counts of “distributing a controlled
substance”: selling heroin and fentanyl to a D.E.A. informant. According to the
criminal complaint, the four alleged sales, each worth about four or five hundred
dollars, had occurred during the day at Ben and Clarissa’s house, thirteen
months after Ben got out of prison, before he found a job. In a separate federal
criminal case filed that day, Ben’s friend Jamar Lewis, who had been part of the
mass exoneration, was charged with conspiracy to distribute heroin. Gerard was
charged in another heroin and fentanyl case, brought by the state’s attorney’s
oﬃce. All three have pleaded not guilty.

Two days later, Clarissa, Ben, Jr., and Deon went to the federal courthouse, with
Ben’s mother, three of his aunts, a cousin, a niece, and a year-old grandniece, for
a bail hearing. In a carpeted hallway outside the courtroom, the family held
hands and bowed their heads, as one of Ben’s aunts led them in a prayer: “Lord,
Ben needs you right now. Right now . . .”
       Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 68 of 69 PageID #:312
They filed silently into the courtroom. Clarissa sat in the second row, wearing a
white puﬀer vest. A door swung open, and everyone turned to watch Ben, in an
orange jail uniform and leg irons, make his way to the front of the courtroom.

Ben’s new lawyer, Molly Armour, told the judge that Ben was on a “forward
trajectory.” The president of the packaging company had sent a letter to the
court, saying that Ben had been an “exemplary employee from the start,” who
had “never been late to work even once.” He added, “I am truly hoping that he
can return to work as soon as possible.” But to have any chance at release Ben
needed someone to agree to supervise him.

“Can I talk to the third-party custodian?” the judge, Mary M. Rowland, asked.

Clarissa walked to a wooden lectern.

“How long have you known Mr. Baker?”

“Twenty-seven years,” she said.

The judge asked, “Do you understand what it means to be a third-party
custodian? In some sense, you are the eyes and ears of the court.” If Ben was
released and broke any of the court’s rules—if he stayed out past curfew, or if he
smoked marijuana—she would have to report him.

The judge continued, “What are your children doing?”

Clarissa was so nervous that she forgot the name of the sandwich shop where
Ben, Jr., and Deon worked. “In a restaurant downtown,” she finally said. Just
then, her grandniece ran to the front of the courtroom. Clarissa reached down
and lifted her up. Once the judge finished with her questions, Clarissa returned
to her seat, carrying the toddler.

The judge turned to Ben. “I’m very troubled that you get out in 2016 and a year
        Case: 1:18-cr-00216 Document #: 81-1 Filed: 10/18/19 Page 69 of 69 PageID #:312
later there are allegations you’ve engaged in this conduct,” she said. But, she
added, “I’m very impressed by the letter from your employer.” She continued,
“You’ve got a great job, and you’re doing a great job.” As it became clear that she
was planning to release Ben, Clarissa’s shoulders relaxed and she exhaled. Deon,
seated behind her, patted her back. It was a small victory. Ben faces up to thirty
years on each count. ♦

This article appears in the print edition of the May 28, 2018, issue, with the headline
“Framed.”


                       Jennifer Gonnerman joined The New Yorker as a staﬀ writer in
                       2015. She is the author of “ Life on the Outside: The Prison
                       Odyssey of Elaine Bartlett.” Read more »




                                         Video




                                                     Life on the Outside: The Prison
                       Odyssey of Elaine Bartlett
